DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction Letter Re Last Office Action
In response to applicant's telephone inquiry on 09 September 2021 regarding the last Office action, the following corrective action is taken:
a substitute Office Action is enclosed, which replaces the Office Action mailed 24 June 2021; 
the period for response for the substitute Office Action is set to 1 month, pursuant to MPEP 710.06.
Applicant’s response should be directed to the substitute Office Action and not the Office Action mailed 24 June 2021. The period for reply of 1 MONTH set in said substitute Office Action is restarted to begin with the mailing date of this letter. 

Status of Claims
Claims 26-45 of US Application No. 16/875,690, filed on 15 May 2020, are currently pending and have been examined. Applicant canceled claims 1-25 and added claims 26-45 via preliminary amendment.

Information Disclosure Statement
The Information Disclosure Statements filed on 15 May 2020 and 11 August 2021 have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coordinate obtaining module” “control module”, “satellite positioning module”, “wireless receiving module”, “disconnection detection module” and “wireless transmission module” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 43 is objected to because of the following informalities: claim 43 depends from claim 14, which has been canceled. Claim 43 should depend from claim 39 and will be interpreted as such for this examination.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal detector, configured to detect”, “coordinate obtaining module, configured to obtain”, “control module, configured to control” and “processing module” in claims 26, 33 and 39; “satellite positioning module for obtaining” in claims 28 and 42; “global positioning module”, “Beidou positioning module”, “Galileo positioning module” and “Glonass positioning module” in claim 29;  “wireless receiving module . . . configured to receive” in claim 30, “disconnection detection module . . . configured to detect” in claims 34 and 44; “wireless transmission module . . . capable of wirelessly communicating” and “wireless receiving module . . . capable of wirelessly communicating” in claims 37; “wireless transmission module sends” in claim 45.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After reviewing the specification, Examiner has identified the corresponding structures as:
signal detector – inductor (¶ [0062); 
coordinate obtaining module – see a global positioning module, a Beidou positioning module, a Galileo positioning module, and a Glonass positioning module (¶ [0012]); 
control module – no structure (the control module comprises a program module and processing module but the specification does not disclose any structure for the control module or the program module, therefore, the specification does not disclose any structure for the control module);
processing module – no structure;
global positioning module – global positioning module (¶ [0058]);
Beidou positioning module – Beidou positioning module (¶ [0058]);
Galileo positioning module – Galileo positioning module (¶ [0058]);
Glonass positioning module – Glonass positioning module (¶ [0058]);
wireless receiving module – no structure; 
disconnection detection module – no structure;
wireless transmission module – no structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 29 recites “wherein the coordinate obtaining module comprises at least one of a global positioning module, a Beidou positioning module, a Galileo positioning module and a Glonass positioning module”. Each of these appears to be a different species of “a satellite positioning module” recited in claim 28, from which claim 29 depends.  As claimed, claim 29 includes both the satellite positioning module of claim 28 and at least one of a global positioning module, a Beidou positioning module, a Galileo positioning module and a Glonass positioning module. However, neither the specification nor the drawings support or suggest an embodiment having both. Therefore, it is unclear that inventor had possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For claims 26, 30, 33, 34, 37, 39, 44 and 45, the claim limitations “control module”,  “wireless receiving module”, “disconnection detection module” and “wireless transmission module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26, 28, 29, 33, 39, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (US 2016/0282866 A1, “Yamamura”) in view of Churavy et al. (US 2017/0322562 A1, “Churavy”).

	Regarding claims 26 and 39, Yamamura discloses a control apparatus for autonomously navigating a utility vehicle and teaches:
a signal detector, configured to detect a boundary wire signal (magnetic sensors 51 detect magnetic field strength of boundary wire 2 – see at least Fig. 3 and ¶ [0030], [0038]);
a coordinate obtaining module, configured to obtain location coordinates of the self- moving device (position sensor 55 is a GPS sensor and produces an output indicating position of vehicle 1 – see at least Fig. 3 and ¶ [0033]); and
a control module, configured to control the self-moving device to move and work (ECU 40 controls vehicle based on sensor outputs – see at least Fig. 3 and ¶ [0038]; ECU 40 controls vehicle 1 to operate in work mode – see at least ¶ [0039]), the control module comprising a program module and a processing module that are preset, wherein
when the signal detector does not detect the boundary wire signal, the self-moving device inputs the location coordinates of the self-moving device obtained by the coordinate obtaining module into the program module, to obtain a first determining result whether the self-moving device is within the boundary wire (if it is determined that vehicle 1 has not reached a boundary wire based on outputs of magnetic sensors 51 at S5, vehicle position is acquired from GPS sensor at S2 and the vehicle position on working area map is determined at S3 – see at least Fig. 8 and ¶ [0054]-[0058]), and the processing module controls, according to the first determining result, the self-moving device to move and work (when vehicle has not reached boundary wire at S5 and has not reached an imaginary boundary at S4 based on outputs from position sensor 55, vehicle is controlled to travel straight at S1 – see at least Fig. 8 and ¶ [0054]-[0058]); and
when the signal detector detects the boundary wire signal, the self-moving device inputs the boundary wire signal obtained by the signal detector into the program module, to obtain a second determining result whether the self-moving device is within the boundary wire (if it is determined that vehicle 1 has reached a boundary wire based on outputs of magnetic sensors 51 at S5, vehicle position is acquired from GPS sensor at S2 and the vehicle position on working area map is determined at S3 – see at least Fig. 8 and ¶ [0054]-[0058]; if ECU 40 reads that outputs of sensors 5 are negative, i.e., outside the work area, vehicle  is turned back toward working area – see at least ¶ [0038]), and the processing module controls, according to the second determining result, the self-moving device to move and work (at S7 travel motors are controlled to turn vehicle – see at least Fig. 8 and ¶ [0057]).


Yamamura fails to teach the signal detector being an inductor, as identified in the above § 112(f) analysis.

However, Churavy discloses an autonomous mower navigation system and method and teaches:
a signal detector, configured to detect a boundary wire signal (magnetic sensors 114, 116, 118, 120, e.g., inductive coil sensors, detect the magnetic field generated by signal 112 and transmitted via wire 106 – see at least ¶ [0052]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus for autonomously navigating a utility vehicle of Yamamura to provide a signal detector known in the art, such as an inductive coil sensor as taught by Churavy, to detect the wire (Churavy at ¶ [0052]; Yamamura at ¶ [0038]).

Regarding claims 28 and 42, Yamamura further teaches:
wherein the coordinate obtaining module comprises a satellite positioning module for obtaining the location coordinates of the self-moving device by using a satellite positioning system (position sensor 55 is a GPS sensor and produces an output indicating position of vehicle 1 – see at least Fig. 3 and ¶ [0033]).

Regarding claim 29, Yamamura further teaches:
wherein the coordinate obtaining module comprises at least one of a global positioning module, a Beidou positioning module, a Galileo positioning module, and a Glonass positioning module (position sensor 55 is a GPS sensor and produces an output indicating position of vehicle 1 – see at least Fig. 3 and ¶ [0033]).

Regarding claim 33, Yamamura discloses a control apparatus for autonomously navigating a utility vehicle and teaches:
a boundary wire (boundary wire 2 – see at least Fig. 5) and a self-moving device (vehicle 1 – see at least Fig. 5), wherein[
a signal detector, configured to detect a boundary wire signal from around the boundary wire (magnetic sensors 51 detect magnetic field strength of boundary wire 2 – see at least Fig. 3 and ¶ [0030], [0038]);
a coordinate obtaining module, configured to obtain location coordinates of the self- moving device (position sensor 55 is a GPS sensor and produces an output indicating position of vehicle 1 – see at least Fig. 3 and ¶ [0033]); and
a control module, configured to control the self-moving device to move and work (ECU 40 controls vehicle based on sensor outputs – see at least Fig. 3 and ¶ [0038]; ECU 40 controls vehicle 1 to operate in work mode – see at least ¶ [0039]), the control module comprising a program module and a processing module that are preset (control commands from ECU 40 in accordance with programs prepared beforehand and memorized in memory – see at least ¶ [0039]), wherein
in a region not covered by the boundary wire signal where the signal detector does not detect the boundary wire signal, the self-moving device inputs the location coordinates of the self-moving device obtained by the coordinate obtaining module into the program module, to obtain a first determining result whether the self-moving device is within the boundary wire (if it is determined that vehicle 1 has not reached a boundary wire based on outputs of magnetic sensors 51 at S5, vehicle position is acquired from GPS sensor at S2 and the vehicle position on working area map is determined at S3 – see at least Fig. 8 and ¶ [0054]-[0058]), and the processing module controls, according to the first determining result, the self-moving device to move and work (when ; and
in a region covered by the boundary wire signal where the signal detector detects the boundary wire signal, the self-moving device inputs the boundary wire signal obtained by the signal detector into the program module, to obtain a second determining result whether the self-moving device is within the boundary wire (if it is determined that vehicle 1 has reached a boundary wire based on outputs of magnetic sensors 51 at S5, vehicle position is acquired from GPS sensor at S2 and the vehicle position on working area map is determined at S3 – see at least Fig. 8 and ¶ [0054]-[0058]; if ECU 40 reads that outputs of sensors 5 are negative, i.e., outside the work area, vehicle  is turned back toward working area – see at least ¶ [0038]), and the processing module controls, according to the second determining result, the self-moving device to move and work (at S7 travel motors are controlled to turn vehicle – see at least Fig. 8 and ¶ [0057]).

Yamamura fails to teach the signal detector being an inductor, as identified in the above § 112(f) analysis; the area of the boundary wire signal covered region is less than the area of the working region, to form a boundary wire signal uncovered region in the working region.

However, Churavy discloses an autonomous mower navigation system and method and teaches:
a signal detector, configured to detect a boundary wire signal (magnetic sensors 114, 116, 118, 120, e.g., inductive coil sensors, detect the magnetic field generated by signal 112 and transmitted via wire 106 – see at least ¶ [0052]).



Regarding claim 43, Yamamura further teaches:
when the signal detector detects the boundary wire signal, the self-moving device is in the boundary wire signal covered region, and when the signal detector does not detect the boundary wire signal, the self-moving device is in the boundary wire signal uncovered region (it is inherent that if the magnetic sensor 51 detects the signal wire then it is in a signal covered region and also inherent that if the magnetic sensor 51 does not detect the signal wire then it is in the uncovered region).


Claims 30, 31, 34, 35, 37, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Churavy, as applied to claims 26, 33 and 39, and further in view Jagenstedt et al. (US 2013/0110322 A1, “Jagenstedt”).

Regarding claim 30, Yamamura and Churavy fail to teach but Jagenstedt discloses a communication and safety device for boundary aided systems and teaches:
a wireless receiving module, and the wireless receiving module is configured to receive disconnection information representing that the boundary wire is in a disconnected state (status signal 110 is received from first signal source 106 – see at least Fig. 1 and ¶ [0038]; first signal source 106 may be located on a charging station 208 – see at least ¶ [0047]; if the boundary signal is discontinued, the status signal 110 provides a stopping signal to the robotic garden tool 202 – see at least ¶ [0051]).



	Regarding claim 31, Jagenstedt further teaches:
wherein the control module controls, according to the disconnection information received by the wireless receiving module, the self-moving device to stop (if the boundary signal is discontinued, the status signal 110 provides a stopping signal to the robotic garden tool 202 – see at least ¶ [0051]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined control apparatus for autonomously navigating a utility vehicle of Yamamura, Churavy and Jagenstedt to stop the device according to disconnection information, as further taught by Jagenstadt, to stop the vehicle from moving beyond the work area (Jagenstadt at ¶ [0051]).

Regarding claim 34, Yamamura and Churavy fail to teach but Jagenstedt discloses a communication and safety device for boundary aided systems and teaches:
a disconnection detection module (first signal source 106 may be located on a charging station 208 – see at least ¶ [0047]), the disconnection detection module is configured to detect whether the boundary wire is disconnected to obtain a detection result, and the control module controls, according to the detection result of the disconnection detection module, the self-moving device to move and work (status signal 110 is received from first signal source 106 – see at least Fig. 1 and ¶ [0038]; if the boundary signal is discontinued, the status signal 110 provides a stopping signal to the robotic garden tool .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined control apparatus for autonomously navigating a utility vehicle of Yamamura and Churavy to provide a wireless receiving module, as taught by Jagenstadt, to stop the vehicle if the boundary wire has lost power or experienced a discontinuity (Jagenstadt at ¶ [0051]).

Regarding claim 35, Jagenstedt further teaches:
wherein if the disconnection detection module detects that the boundary wire is disconnected, the control module controls the self-moving device to stop. (if the boundary signal is discontinued, the status signal 110 provides a stopping signal to the robotic garden tool 202 – see at least ¶ [0051]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined control apparatus for autonomously navigating a utility vehicle of Yamamura, Churavy and Jagenstedt to stop the device according to disconnection information, as further taught by Jagenstadt, to stop the vehicle from moving beyond the work area (Jagenstadt at ¶ [0051]).

	Regarding claim 37, Jagenstadt further teaches:
wherein the disconnection detection module and the self-moving device are respectively provided with a wireless transmission module and a wireless receiving module capable of wirelessly communicating with each other (first signal source 106 transmits and garden tool 202 receives status signal 110 source 106 – see at least Fig. 1 and ¶ [0038]; first signal source 106 may be located on a charging station 208 – see at least ¶ [0047]), and if the disconnection detection module detects that the boundary wire is in a disconnected state, the wireless transmission module sends disconnection information representing that the boundary wire is in a disconnected state to the wireless receiving module (status signal 10 reflects the state of the boundary signal, such as due to power failure or discontinuity of boundary wire 206 – see at least ¶ [0051].

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined control apparatus for autonomously navigating a utility vehicle of Yamamura, Churavy and Jagenstedt to provide wireless transmission and receiving modules, as further taught by Jagenstadt, to stop the vehicle from moving beyond the work area (Jagenstadt at ¶ [0051]).

	Regarding claim 44, Yamamura and Churavy fail to teach but Jagenstedt discloses a communication and safety device for boundary aided systems and teaches:
step 6: providing a disconnection detection module, wherein the disconnection detection module is configured to detect whether the boundary wire is disconnected, if it is detected that the boundary wire is disconnected, perform step 7, and if it is not detected that the boundary wire is disconnected, continue step 6; and step 7: controlling, by the control module, the self-moving device to stop or controlling the self-moving device to work in the boundary wire signal uncovered region by the control module (status signal 110 is received from first signal source 106 – see at least Fig. 1 and ¶ [0038]; if the boundary signal is discontinued, the status signal 110 provides a stopping signal to the robotic garden tool 202 – see at least ¶ [0051]; i.e., if the signal is not discontinued, the tool continues to operate in the working area).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined control apparatus for autonomously navigating a utility vehicle of Yamamura and Churavy to provide a disconnection detection module, as taught by 

Regarding claim 45, Jagenstadt further teaches:
wherein in step 6 the disconnection detection module and the self-moving device are respectively provided with a wireless transmission module and a wireless receiving module (first signal source 106 transmits and garden tool 202 receives status signal 110 source 106 – see at least Fig. 1 and ¶ [0038]; first signal source 106 may be located on a charging station 208 – see at least ¶ [0047]), and if the disconnection detection module detects that the boundary wire is in a disconnected state, the wireless transmission module sends disconnection information representing that the boundary wire is in a disconnected state to the wireless receiving module (status signal 10 reflects the state of the boundary signal, such as due to power failure or discontinuity of boundary wire 206 – see at least ¶ [0051].

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined control apparatus for autonomously navigating a utility vehicle of Yamamura, Churavy and Jagenstedt to provide wireless transmission and receiving modules, as further taught by Jagenstadt, to stop the vehicle from moving beyond the work area (Jagenstadt at ¶ [0051]).

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Churavy, as applied to claims 33 and 39 above, and further in view of Peless.

Regarding claim 38, Yamamura further teaches:
wherein: the boundary wire signal has a signal transmission range (magnetic field strength on either side of boundary wire 2 – see at least Fig. 6 and ¶ [0038]). 


a range of the working region defined by the boundary wire is larger than the signal transmission range of the boundary wire signal (it is not necessary that the magnetic field from wire 4 be sensed at a great distance from the boundary and is sufficient that it be felt in the close vicinity of the wire – see at least 6:28-43).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined control apparatus for autonomously navigating a utility vehicle of Yamamura and Churavy to provide a range of the working region, as further taught by Peless, to keep the current required to run through the wire low (Peless at 6:28-43).

Regarding claim 40, Yamamura and Churavy fail to teach but Peless discloses a navigation method and system for autonomous machines and teaches:
the self-moving device moves around the boundary wire by one circle to record location coordinates of the boundary wire (robot follows the boundary to complete one loop, memorizing the shape of the boundary and storing values representing the coordinates – see at least Fig. 6 and 2:63-67, 8:26-33).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined control apparatus for autonomously navigating a utility vehicle of Yamamura and Churavy to move around the boundary, as taught by Peless, to allow for correction of position error each time an edge is detected (Peless at 8:26-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/         Primary Examiner, Art Unit 3668